Exhibit 10.4
AMENDMENT NO. 3 TO THE
PATENT AND TECHNOLOGY LICENSE AGREEMENT
     This AMENDMENT NO. 3 to the Exclusive PATENT AND TECHNOLOGY LICENSE
AGREEMENT between the PARTIES dated September 11, 2006, as amended on
December 21, 2007 and September 3, 2008 (the “LICENSE AGREEMENT”), effective the
8th day of July, 2009 (which is the date this AMENDMENT NO. 3 has been fully
executed by all PARTIES), is made by and between: (1) THE BOARD OF REGENTS
(“BOARD”) of THE UNIVERSITY OF TEXAS SYSTEM (“SYSTEM”), an agency of the State
of Texas, whose address is 201 West 7th Street, Austin, Texas 78701, on behalf
of THE UNIVERSITY OF TEXAS M. D. ANDERSON CANCER CENTER (“UTMDACC”), a component
institution of SYSTEM; (2) THE HENRY M. JACKSON FOUNDATION FOR THE ADVANCEMENT
OF MILITARY MEDICINE, INC. (“HJF”), a Maryland tax-exempt corporation, whose
address is 1401 Rockville Pike, Suite 600, Rockville, Maryland 20852, on its own
behalf and on behalf of THE UNIFORMED SERVICES UNIVERSITY OF THE HEALTH SCIENCES
(“USU”), an institution of higher learning within the Department of Defense, an
agency of the United States Government, located at 4301 Jones Bridge Road,
Bethesda, Maryland 20814-4779; and (3) APTHERA, INC. (formerly known as ADVANCED
PEPTIDE THERAPEUTICS, INC.; hereafter referred to as “LICENSEE”). BOARD, HJF and
LICENSEE may be referred to herein collectively as the “PARTIES”.
RECITALS

A.   The LICENSE AGREEMENT requires LICENSEE to achieve certain performance
milestones within a specified period of time.   B.   BOARD and HJF desire to
provide LICENSEE with additional time in which to complete those performance
milestones.   C.   Accordingly, BOARD, HJF and LICENSEE desire to amend the
LICENSE AGREEMENT pursuant to the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the sufficiency of which is hereby acknowledged, the PARTIES hereby agree to the
following:

1



--------------------------------------------------------------------------------



 



AMENDMENT

1.   Section 13.3(c) of the LICENSE AGREEMENT shall be deleted in its entirety
and replaced with the following:

  13.3(c)    upon thirty (30) calendar days written notice from UTMDACC, if
LICENSEE fails to commence a Phase II Clinical Trial or Phase III Clinical Trial
in the United States or the European Union on or before June 30, 2010, unless,
before the end of such thirty (30) day period, LICENSEE provides evidence
satisfactory to UTMDACC that it has commenced the Clinical Trial; or

2.   Section 13.3(d) of the LICENSE AGREEMENT shall be deleted in its entirety
and replaced with the following:

  13.3(d)    upon thirty (30) calendar days written notice from UTMDACC, if
LICENSEE fails to acquire at least seven million dollars ($7,000,000.00) in
funding (whether by debt, equity, merger, reverse merger, grant, corporate
partnering or sublicensing) and provides evidence of same to UTMDACC on or
before December 31, 2009; or

3.   The PARTIES acknowledge and agree that, except as set forth in this
AMENDMENT NO. 3 the terms and conditions of the LICENSE AGREEMENT shall remain
unchanged and in full force and effect; provided, however, that nothing
contained in the LICENSE AGREEMENT shall have the effect of preventing or
limiting, in any way, the terms of this AMENDMENT NO. 3. If any conflict arises
between the terms of this AMENDMENT NO. 3 and the terms of the LICENSE
AGREEMENT, this AMENDMENT NO. 3 shall govern as to the conflicting terms.   4.  
This AMENDMENT NO. 3 shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, administrators, executors,
successors, and assigns.   5.   This AMENDMENT NO.3 may be executed in one or
more counterparts, each of which shall be considered an original, but all of
which together shall be deemed to be one and the same document.

[REMINDER OF PAGE INTENTIONALLY BLANK]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the PARTIES hereto have caused their duly authorized
representatives to execute this AMENDMENT NO 3.

              BOARD OF REGENTS OF THE   APTHERA, INC. UNIVERSITY OF TEXAS SYSTEM
          By  /s/ John Mendelsohn, M.D.   By  /s/ Robert E. Kennedy   John
Mendelsohn, M.D.     Name:  Robert E. Kennedy   President     Title: President
and CFO   The University of Texas
M. D. Anderson Cancer Center
Date: 6/10/09

Date: 7/8/09

              THE UNIVERSITY OF TEXAS   THE HENRY M. JACKSON FOUNDATION FOR   M.
D. ANDERSON CANCER CENTER   THE ADVANCEMENT OF MILITARY MEDICINE, INC.   By  /s/
Leon Leach   By  /s/ John W. Lowe   Leon Leach     John W. Lowe   Executive Vice
President     President   The University of Texas
M. D. Anderson Cancer Center
Date: 6/15/09

Date: 6/29/09

          Approved as to Content:
    By   /s/ Christopher C. Capelli           Christopher C. Capelli      Vice
President, Technology Transfer
M. D. Anderson Cancer Center     

Date: 6/9/09

3